This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.


 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   No. 35,557

 5 JOSHUA JACKSON,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF CURRY COUNTY
 8 Matthew E. Chandler, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Chief Public Defender
13 Kathleen T. Baldridge, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 VIGIL, Chief Judge.

18   {1}    Defendant has appealed from his convictions of first degree kidnapping and
 1 third degree battery on a household member. We previously issued a notice of

 2 proposed summary disposition in which we proposed to uphold these convictions.

 3 Defendant has filed a memorandum in opposition. After due consideration, we remain

 4 unpersuaded. We therefore affirm.

 5   {2}   The pertinent background information was set forth in the notice of proposed

 6 summary disposition. We will avoid undue repetition here, and focus instead on the

 7 content of the memorandum in opposition.

 8   {3}   With regard to the kidnapping charge, in his memorandum in opposition

 9 Defendant argues that the State failed to present sufficient evidence that “he did not

10 voluntarily free [Victim] in a safe place[.]” [MIO 5] We are unpersuaded. Defendant

11 argues that he released Victim in a safe place - her home. [MIO 6] Defendant

12 simultaneously acknowledges that “[t]he State presented evidence to the jury that

13 [Victim] ran from her home three times, the first resulting in [Defendant] pulling her

14 hair and dragging her by the arm back into the home and the second resulting in

15 [Defendant] biting [Victim] and carrying her back to the home.” [MIO 5] Viewing this

16 evidence in the light most favorable to the guilty verdict, as we must, we conclude that

17 it is sufficient for a reasonable fact finder to conclude that Defendant never released

18 Victim at all, and that she was able to escape from his captivity on her third attempt.


                                              2
 1 State v. Cunningham, 2000-NMSC-009, ¶ 26, 128 N.M. 711, 998 P.2d 176 (“In

 2 reviewing the sufficiency of the evidence, we must view the evidence in the light most

 3 favorable to the guilty verdict, indulging all reasonable inferences and resolving all

 4 conflicts in the evidence in favor of the verdict.”) Therefore, we hold that the State

 5 presented sufficient evidence to support Defendant’s first degree kidnapping

 6 conviction.

 7   {4}   With regard to the battery conviction, in the memorandum in opposition

 8 Defendant argues that the State failed to present sufficient evidence that Defendant

 9 “punched [Victim] in the ribs or that any injury to her ribs was caused by

10 [Defendant].” [MIO 6-7] Defendant acknowledges that Victim testified that “[he]

11 punched her in the ribs during the course of a mutual argument,” [MIO 6], and as we

12 stated in our notice of proposed summary disposition, “[t]he testimony of a single

13 witness may legally suffice as evidence to support a jury’s verdict.” State v. Riley,

14 1970-NMCA-015, ¶ 6, 82 N.M. 298, 480 P.2d 693. We therefore remain unpersuaded.

15   {5}   Accordingly, for the reasons stated above and in the notice of proposed

16 summary disposition, we affirm.

17   {6}   IT IS SO ORDERED.


18                                         _________________________________

                                             3
1                                 MICHAEL E. VIGIL, Chief Judge

2 WE CONCUR:


3 _____________________________
4 JONATHAN B. SUTIN, Judge


5 _____________________________
6 TIMOTHY L. GARCIA, Judge




                                    4